Citation Nr: 0821063	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-13 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
postoperative residuals of a modified microdiscectomy at L4-5 
with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from June 1995 to December 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO granted service connection for 
degenerative joint disease of the lumbar spine in July 1999 
and assigned a 10 percent rating from December 1996.  In 
December 2001, the Board remanded the matter of the initial 
rating to the RO, per Manlincon v. West, 12 Vet. App. 238 
(1999), for a statement of the case, as a notice of 
disagreement had been filed in August 1999.  The statement of 
the case was issued in August 2002 and the veteran perfected 
her appeal in September 2002.  

A hearing was held by Mary Gallagher, the undersigned 
Veterans Law Judge, at the RO in September 2005.  

The Board observes that, in a rating decision in November 
2002, the RO recharacterized the veteran's service-connected 
low back disability, pursuant to additional evidence, to 
include postoperative residuals of a modified microdiscectomy 
at L4-5.  Accordingly, the current appeal must also consider 
that aspect of the disability.  

In a July 2006 communication from the veteran (on a VA Form 
9), she requested an additional Board hearing, which was 
scheduled in February 2008; she did not appear for that 
hearing and has not subsequently requested that another 
hearing be scheduled, nor has she provided good cause for 
failing to appear for the February 2008 hearing.  

In January 2006, the Board remanded the case to obtain 
treatment records from the veteran's chiropractor and to 
schedule her for an examination.  The actions requested by 
the Board in January 2006 having been completed, the case is 
now ready for final appellate consideration.  



FINDINGS OF FACT

1.  Prior to April 15, 2003, postoperative residuals of a 
modified microdiscectomy at L4-5 with degenerative arthritis 
shown by x-ray were manifested by no more than slight 
limitation of motion of the lumbar spine.  

2.  Beginning April 15, 2003, postoperative residuals of a 
modified microdiscectomy at L4-5 with degenerative arthritis 
were manifested primarily by moderate limitation of motion of 
the lumbar spine.  

3.  Beginning April 25, 2006, postoperative residuals of a 
modified microdiscectomy at L4-5 with degenerative arthritis 
were manifested primarily by severe limitation of motion of 
the lumbar spine.  


CONCLUSION OF LAW

The criteria are met for a 20 percent and no more for 
postoperative residuals of a modified microdiscectomy at L4-5 
with degenerative arthritis, effective April 15, 2003, and a 
40 percent rating and no more, effective April 25, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5292 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected lumbar spine disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain on those activities, if appropriate.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board notes that 
the current appeal arose from the rating assigned following 
the initial grant of service connection for residuals of the 
veteran's lumbar spine disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted the distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  The Board will evaluate 
the level of impairment due to the disability throughout the 
entire period, considering the possibility of staged ratings, 
as provided by the Court in Fenderson.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Because the evidence shows that the veteran's service-
connected lumbar spine disability has included both 
degenerative joint disease and degenerative disc disease 
throughout the appeal period, the disability must be 
evaluated on both bases.  

VA has revised the criteria for rating disorders of the spine 
twice during the pendency of the veteran's appeal, once in 
September 2002 and again in September 2003.  The revision 
that became effective in September 2002 concerned only the 
criteria regarding intervertebral disc syndrome.  The 
September 2003 revision concerned all spinal disabilities.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

The veteran's lumbar spine disability has been rated 10 
percent throughout the appeal period.  

Considering first the criteria that were in effect prior to 
September 2002, a higher rating based on limitation of motion 
of the lumbar spine required at least moderate limitation.  A 
higher rating on the basis of intervertebral disc syndrome 
required recurring attacks of intervertebral disc syndrome, 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

Prior to an examination by the veteran's private chiropractor 
in April 2003, the medical evidence did not document more 
than slight limitation of motion of the lumbar spine, any 
muscle spasm, or evidence of impairment due to intervertebral 
disc syndrome as to warrant a rating greater than 10 percent 
under Diagnostic Code 5292 (limitation of motion of the 
lumbar sine) or Code 5293 (intervertebral disc syndrome).  

The Board notes that, in October 2001, the veteran underwent 
a microdiscectomy at L4-5.  On examination prior to the 
surgery, the neurosurgeon recorded the veteran's report of 
recurrent low back pain; the pain would occur primarily on 
sitting, which would cause radiation into her left leg and 
which she rated as 7.5/10.  Although the examiner noted 
diminished knee and ankle jerks on the left, positive 
straight leg raise testing, and left leg weakness, 
lumbosacral range of motion was found to be normal.  The 
Board finds that those examination findings, while obviously 
warranting surgery, did not meet the criteria for a rating 
greater than 10 percent for the lumbar spine disability.  A 
VA compensation examination report in March 2003, while 
noting that the veteran continued to have low back and 
bilateral posterior upper leg pain, as well as point 
tenderness of the lumbosacral spine, indicated that flexion 
of the lumbar spine was normal, the motor and sensory 
examinations was normal, and reflexes were normal.  

The veteran's chiropractor's examination on April 15, 2003, 
however, shows tenderness and muscle spasm throughout the 
lumbar spinal musculature and moderate restriction of forward 
flexion of the lumbar spine.  The chiropractor did not note 
any specific neurological clinical findings, other than 
essentially normal lower extremity reflexes.  The Board finds 
that the evidence at that time, with muscle spasm and 
moderate limitation of flexion, met the criteria for a 
20 percent rating and no more under old Code 5292.  

The veteran testified at a Board hearing in September 2005 
that her back symptoms did not improve following her back 
surgery.  She stated that she left one job in October 2001 to 
take another job as an office manager for a greater salary, 
not really due to problems due to her back.  She indicated 
that her symptoms did not change with the new job because her 
duties with that job also did not change much, despite the 
change in job title.  The veteran also testified that her 
back symptoms also had not improved despite her losing 90 
pounds following gastric bypass surgery.  

Subsequently, there is no medical evidence showing any 
increased symptomatology until the report of a VA 
compensation examination in April 2006.  That examiner stated 
that the veteran then had pain on a daily basis, aggravated 
by prolonged sitting, standing, or walking.  He indicated 
that it was "not a repetitive use type problem."  But the 
pain was present most of the time, although she did have 
flare-ups occasionally.  On examination, the veteran walked 
slowly with a mildly antalgic gait.  Back flexion was 
possible to 60 degrees, but caused pain at 30 degrees, 
reflecting limitation of flexion at 30 degrees.  Straight leg 
raise testing was negative, but ankle reflexes were absent.  
Motor and sensory function in the lower extremities was 
within normal limits, although the veteran did have some 
generalized weakness in all planes in both legs which, the 
examiner indicated, appeared to be due to disuse.  Finally, 
the examiner commented that there was no increased limitation 
of motion due to weakness, fatigability, or incoordination.  


The Board finds that the findings reported by the VA examiner 
on April 25, 2006, showing severe limitation of motion, but 
largely normal neurological findings, met the criteria for a 
40 percent rating and no more under old Code 5292 at that 
time.  

Effective in September 2003, the General Rating Formula 
provide that limitation of flexion of the thoracolumbar spine 
to 30 degrees warrant a 40 percent rating under new Code 
5242.  Those criteria provide for the same 40 percent rating 
warranted by applying old Code 5292.  Thus, the old criteria 
using Code 5292 are more favorable to the veteran, as the 
General Rating Formula would only allow a 40 percent rating 
effective from September 26, 2003, whereas using old Code 
5292, the effective date would be April 15, 2003, the date of 
the chiropractor's examination.  

The Board observes that the criteria for evaluating 
intervertebral disc syndrome that became effective in 
September 2002 are essentially identical to the criteria that 
became effective in September 2003 - both sets of criteria 
consider the frequency of incapacitating episodes due to 
intervertebral disc syndrome, which are defined as acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  The record does not 
indicate that any physician has prescribed bed rest for the 
veteran symptoms and she did not testify at her Board hearing 
that her symptoms had ever been so severe as to require bed 
rest.  Clearly, a separate compensable rating based on 
manifestations of intervertebral disc syndrome is not 
warranted at any time during the appeal period.  

The Board is also recognizes that the medical evidence does 
not show that any examiner has indicated that the veteran 
experiences any increased limitation of motion or other 
functional limitation on use due to her service-connected 
lumbar spine disability under the provisions of 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In summary, affording the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the Board concludes that the criteria 
are met for a 20 percent rating and no more for postoperative 
residuals of a modified microdiscectomy L4-5 with 
degenerative arthritis, effective April 15, 2003, and for a 
40 percent rating and no more, effective April 25, 2006.  


II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a June 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims, and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the decision in July 1999 that assigned a 10 
percent rating for the disability.  Although the appellant 
has the right to content-complying notice and proper 
subsequent VA process, she has received that notice.  The 
error in not providing the required notice prior to the 
adverse decision was cured by the June 2003 letter, and so is 
harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices, including at a 
hearing.  Also, although the record does not show that the 
veteran has been specifically notified of the information and 
evidence necessary to establish the downstream element of the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), because this appeal 
arose from the initial rating that was assigned for the 
service-connected disability; the veteran's claim has already 
been substantiated and no further notice in this regard is 
required.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of her claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded three VA compensation examinations, 
and private and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

A 20 percent rating for postoperative residuals of a modified 
microdiscectomy at L4-5 with degenerative arthritis is 
allowed, effective April 15, 2003, and a 40 percent rating is 
allowed, effective April 25, 2006, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


